Citation Nr: 9908419	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-43 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied the 
veteran's claim of entitlement to a special monthly pension 
for aid and attendance and housebound benefits.  

In July 1997 the Board remanded this case for further 
development.  The Board is satisfied that the RO has complied 
with the Board's July 1997 remand.


FINDINGS OF FACT

1.  The veteran has been found to be permanently and totally 
disabled.

2.  The veteran is able to care for himself and to engage in 
the activities of daily living.

3.  The veteran is not substantially confined to his house.


CONCLUSIONS OF LAW

1.  The need for a special monthly pension based on regular 
aid and attendance has not been established.  38 U.S.C.A. §§ 
1502, 1521 (West 1991);  38 C.F.R. §§ 3.351, 3.352 (1998).

2.  The need for a special monthly pension based on 
housebound status has not been established.  38 U.S.C.A. §§ 
1502, 1521 (West 1991);  38 C.F.R. § 3.351 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that the veteran has presented a plausible claim.  
The Board is also satisfied all relevant facts have been 
properly developed.  As sufficient data exist to address the 
merits of the veteran's claim, the Board concludes the VA has 
adequately fulfilled its statutory duty to assist the veteran 
in the development of his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990);  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Factual Background

The veteran is rated as 60 percent disabled as a result of 
nonservice-connected coronary artery disease, status post 
myocardial infarction.  Nonservice-connected pension benefits 
were established as of September 1995 on the basis of a 
finding that he was unable to secure and follow a 
substantially gainful occupation due to disability.

In support of his claim for an award of special monthly 
compensation for regular aid and attendance, the veteran 
stated that he had only 20 percent of his heart function 
remaining after his second myocardial infarction, that he was 
weak and constantly short of breath, and that he did not 
leave his home.  The veteran submitted treatment records from 
September 1995 from the VA Medical Center in Houston, Texas 
showing a cardiac catheterization report.  These treatment 
records did not refer to any need for regular aid and 
attendance or to the veteran's being housebound.

In September 1996, the veteran submitted a statement with a 
VA Form 9, substantive appeal, in which he reported that he 
was incapable of self-support and needed someone to assist 
him with his daily needs.  He referred to the medical 
evidence of record to demonstrate the severity of his 
cardiovascular disability, and stated that he had two 
myocardial infarctions, had an ejection fraction of 
20 percent, which was at best 40 percent of normal.  He 
reported that he felt good some days, but that he usually 
felt weak, was short of breath, had leg cramping and 
occasional periods of dizziness.  He also stated that his 
cardiovascular disability resulted in mental distress.

The veteran also submitted an April 1996 letter from a VA 
cardiologist, who summarized the veteran's treatment records 
related to his August 1995 hospitalization for a non-Q wave 
myocardial infarction, September 1995 angioplasty and 
subsequent follow-up.  The physician reported that according 
to recent follow-up visits, the veteran had not had symptoms 
of angina or heart failure, and had remained active.  The 
physician reported on the veteran's progress and his 
expectations for improvement.  The report did not refer to 
any physical limitations, any need for regular aid and 
attendance or to the veteran's being housebound. 

In March 1997, the veteran submitted a statement in which he 
reported symptoms of fatigue and dizziness, and reported 
being home-bound because of mental anguish which followed his 
heart attacks.  He stated that he was full of anxiety and 
fear at the first hint of physical discomfort.
 
In July 1997, the Board remanded the claim to provide the 
veteran with the opportunity to identify further relevant 
medical records, and to provide him with a VA examination to 
assess his homebound status or any need for regular aid and 
attendance.

In September 1997, the RO requested from the veteran 
information regarding medical treatment provided since March 
1996.  The veteran did not respond to this request.

In March 1998, the veteran was scheduled for a VA examination 
pursuant to the Board's remand instructions.  The VA examiner 
reviewed the veteran's claims file and his VA treatment 
chart.  The records indicated that the veteran had myocardial 
infarctions with angioplasty in 1989 and in 1995.  The 
veteran reported that he was currently taking several 
medications for his heart condition.  He stated that he 
carried nitroglycerin, but had not taken any since 1995.

The veteran reported that he woke up every morning and walked 
for 30 to 45 minutes, that he then read and ate and 
"puttered" around the house.  He reported that he was able 
to drive an automobile, and that he drove himself to the 
examination.  He reported that he was able to feed himself, 
shave, brush his teeth, and bathe himself without any 
assistance.  He was able to defecate and urinate without 
assistance and did not require diapers.  He also administered 
his own medications.  He reported that he lived with his 
wife, who did not assist him.

According to the veteran, he experienced a pain in the back 
of his left rib cage which lasted for approximately 45 
minutes.  He reported that these attacks occurred 
approximately three to four times per day.  The veteran 
reported that his head would begin to burn and that he would 
feel flushed.  The pain caused him anxiety, rendering him 
unable to function or think straight.  

The VA examiner reviewed treatment notes dating from July 
1995 to August 1997, which showed treatment for coronary 
artery disease and myocardial infarction, with a heart 
catheterization in 1985.  Treatment records showed that in 
July 1997, the veteran reported episodes of sharp left-sided 
chest pain and a fluttery feeling lasting two seconds.  He 
also reported that the occasional twinges in his chest were 
accompanied by anxiety attacks.  

An EKG was completed, showing an abnormal ECG, without 
significant changes from the December 1996 ECG.  Following 
physical examination, the VA examiner noted an assessment of 
coronary artery disease with 3-vessel diffuse disease with 
severe left ventricular dysfunction, currently on four drugs.  
The examiner also noted an impression of "daily episodes of 
chest pain and/or anxiety attacks?".

In August 1998, the veteran submitted a statement in which he 
reported that he  was unable to function during the course of 
the severe anxiety attacks which accompanied chest pains 
several times daily.  He also reported that on two occasions, 
he experienced this pain and anxiety while driving, and that 
he became numb from head to his waist, and lost all of his 
vision for a period of approximately 20 seconds.  He reported 
that he went to the hospital emergency room, where he was 
completely numb and trembling due to anxiety.  He stated that 
he intended to discuss the matter with his regular physician.  
The veteran also contended that although his condition did 
not affect him 24 hours per day, he felt that because he was 
so incapacitated by the anxiety attacks, he should be 
provided regular aid and attendance.

The veteran added in a postscript that he was seen by a 
private physician, Dr. P., in early August 1998, and that 
Dr. P. agreed that the veteran's condition was a panic 
disorder.  The veteran submitted a copy of general care 
instructions dated in April 1998, which did not identify any 
diagnosis, and did not make any mention of the veteran's need 
for regular aid and assistance or his being housebound.

In January 1999, the veteran submitted a statement in which 
he reported that he had been treated by Dr. P. for a panic 
disorder due to daily multiple incidents of left-sided sharp 
chest pains.  He indicated that a VA physician had 
recommended that he seek psychiatric treatment for his panic 
attacks.  He reported that the above described panic attacks 
caused periods of paralysis lasting from 20 seconds to two 
minutes in duration.  The veteran again contended that though 
his panic attacks were not constant, they were incapacitating 
and that at those times, he was in need of aid and 
attendance.

Relevant Law and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C. § 1521(a) 
(West 1991).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension 
(SMP), when an otherwise eligible veteran is in need of 
regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60 percent, 
or (2) is permanently housebound (38 U.S.C. § 1521(e)).  See 
also 38 C.F.R. § 3.351(b), (c), and (d) (1998).

A veteran is in need of regular aid and attendance if he or 
she is blind or nearly blind;  or is a patient in a nursing 
home because of mental or physical incapacity;  or 
establishes a need for aid and attendance on a factual basis 
according to specified criteria.  38 C.F.R. § 3.352(c) 
(1998).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance:  inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.);  inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature;  or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352 (1998).

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

 It is the Board's responsibility to weigh the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of  Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

It is clear from the medical evidence of record that the 
veteran is disabled as a result of his cardiovascular 
condition, and that he complains of daily episodes of chest 
pain with associated anxiety.  However, the regulatory 
standard for eligibility for additional benefits based on the 
need for the aid and attendance of another person is more 
rigorous.  In the veteran's case, there is no evidence that 
he is helpless or bedridden.  On the contrary, the evidence 
establishes that he is ambulatory and that he is able to 
engage in most if not all of the activities of daily living 
without assistance.  During the VA examination in March 1998, 
the veteran reported being able to walk and exercise, to 
"putter" around the house and drive a car, despite 
complaints of daily incapacitating episodes of chest pain and 
anxiety.  The veteran has reported being able to feed, 
clothe, bathe, and shave himself;  he does not require 
assistance with walking, and is able to attend to the wants 
of nature without any assistance.  Despite the veteran's 
accounts that he is temporarily incapacitated several times 
per day, there is no evidence that these interruptions in his 
functioning require regular aid and assistance.

Additionally, while the law does not require that all of the 
enumerated conditions be present for aid and attendance 
benefits to be granted, it is clear that neither the 
veteran's cardiovascular disease nor his reported momentary 
instances of incapacitation due to anxiety have been shown to 
result in a need for regular aid and attendance.  The veteran 
has not submitted or identified any medical evidence which 
would contradict his own reports of significant independent 
activity.  A VA physician has evaluated the veteran and the 
available treatment records and has identified no apparent 
reason for his needing regular aid and attendance in light of 
the nature and extent of his disabilities.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A special monthly 
pension based on the need for aid and attendance is therefore 
denied.

A veteran is considered to be housebound if in addition to 
having a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities he has 
an additional disability or disabilities independently rated 
at 60 percent or more, or is permanently housebound.  38 
U.S.C.A. § 1502 (c) (West 1991);  38 C.F.R. § 3.351(d) 
(1998).  The veteran does not qualify for special monthly 
pension under this section because he does not have a single 
permanent disability rated at 100 percent.  Review of the 
ratings schedule does not reveal any disability for which he 
is currently rated that would allow a 100 percent disability 
rating.  Even were he entitled to a 100 percent rating, the 
evidence demonstrates that the veteran leaves his home daily 
for walks and drives an automobile, as evidenced by his 
reports of driving himself to his VA examination and of 
having anxiety attacks while driving.  He clearly does not 
appear to be confined to his house or to the immediate 
premises.  After having carefully reviewed the evidence, the 
Board finds the preponderance of the evidence against the 
veteran's claim.  See Gilbert, supra.  A special monthly 
pension based on housebound status is therefore denied.


The Board notes the veteran's contention that his condition 
is worsening, and notes that his anxiety attacks have been 
associated with his fear of additional heart attacks.  
However, the Board is bound by law to assign benefits based 
on the veteran's currently demonstrated level of disability 
rather than on a prediction of what the veteran's condition 
may be in the future.  38 U.S.C.A. § 5121(d)(1).  The Board 
hopes that the veteran's health allows him to continue to be 
active outside his home.  However, should the heart condition 
in fact deteriorate, he may reapply for special monthly 
pension at that time.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is denied.

Entitlement to special monthly pension due to being 
housebound is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


